Citation Nr: 1713272	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  14-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for chronic kidney disease, stage III.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Phoenix, Arizona, currently has jurisdiction over the Veteran's claim.

In January 2016, the RO awarded service connection for degenerative joint disease of the right knee; consequently, there no longer remains a claim in controversy. 

The issue of entitlement to service connection for hypertension was raised by the record and referred to the RO for appropriate action by the Board in November 2015.   The matter has still not been adjudicated and is once again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic kidney disease, stage III has not been productive of renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for an initial compensable rating for chronic kidney disease, stage III have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7535 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

In the February 2017 post-remand brief, the Veteran argues that he would be prejudiced by the Board going forward with adjudication of his chronic kidney disease claim as the RO has failed to adjudicate the raised claim of service connection for hypertension.  The Board finds no merit to the argument as the rating criteria for diseases of the genitourinary system, notably renal dysfunction, allow the Board to consider whether hypertension manifests to at least 10 percent in order to allow for a higher rating.  38 C.F.R. § 4.115a.  For the reasons set forth in greater detail below, this criteria has not been met.  Moreover, it does not preclude a separate finding of service connection for hypertension, assuming the criteria have been met, at a future date. 

The RO granted service connection for chronic kidney disease, stage III, and assigned an initial noncompensable evaluation effective January 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The RO rated the Veteran's chronic kidney disease, stage III, as noncompensable under Diagnostic Code 7535.  Under such diagnostic code, toxic nephropathy (antibiotics, radioconstrast agents, nonsteroidal anti-inflammatory agents, heavy metals, and similar agents) will be rated as renal dysfunction.  38 C.F.R. §  4.115b, Diagnostic Code 7535. 

Renal dysfunction with albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101 will be rated noncompensable.  A 30 percent is assigned for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent is assigned for regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decease function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101 which contemplates hypertension, a 10 percent is assigned for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

On review of all evidence, both lay and medical, the Board finds that an initial compensable rating for the Veteran's chronic kidney disease, stage III, is not warranted.  Notably, there has been no evidence that his chronic kidney disease has been productive of constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

In this regard, while the Veteran's bloodwork has occasionally showed reduced glomerular filtration rate results or high normal creatinine levels,  there has been no evidence of a definite decrease in kidney function.  VA treatment providers, to include in November 2010, found that the Veteran's renal function has remained stable since 2006.  Glomerular filtration rate results ranged from 54 to 59 between June 2010 and November 2010, but returned to normal as of January 2011.  In February 2011, chronic kidney disease was reclassified as stage 2.  In February 2011, the Veteran requested a letter from his VA provider indicating that his kidney function had returned to normal and he did not need any special precautions ,other than avoiding nonsteroidal anti-inflammatory drugs. 

On VA examination in February 2011, the Veteran had no constitutional or urinary symptoms.  He had no current treatment for genitourinary disorders.  Renal ultrasound was unremarkable.  Chronic kidney disease was found to be secondary to chronic use of nonsteroidal anti-inflammatory drugs. 

VA outpatient treatment records dated in June 2014 indicate that the Veteran's kidney function was mildly abnormal, but this was not a new finding and kidney function had been stable over the past two years.  An entry dated in August 2014 indicated that both May and August lab results were within normal limits and while GFR was mildly decreased in May, it was not confirmed by the August labs. 

On VA examination in August 2014, chronic kidney disease was considered resolved based on the normal renal function with glomerular filtration rate of 70.  This was considered a correction of the previous findings.  The Veteran did not take continuous medication for his kidney condition.  The Veteran had no evidence of renal dysfunction.  Lab work, including BUN, creatinine, glomerular filtration rate, urinalysis (hyaline and granular casts, red blood cells, albumin, albumin and casts with history of acute nephritis, and constant albuminuria with some edema), and spot urine micro albumin/creatinine were all normal.  

Renal panels were normal in November 2015 and August 2016.  The January 2016 VA examiner found the Veteran's kidney disorder was asymptomatic.  He did not take any continuous medication.  There was still evidence of some renal dysfunction, but it did not require regular dialysis or cause hypertension or heart disease.  Glomerular filtration rate was slightly low (58) in November 2015.  But BUN and creatinine were normal. Urinalysis showed red blood cells/HPF of 7, but there was no evidence of hyaline casts, granular casts, proteinuria or albumin and casts with history of acute nephritis.  The examiner found, after reviewing the evidence, that the Veteran's glomerular filtration rate had been virtually stable with only some minor fluctuations since 2008.  Levels were reported as 59 in November 2008 and June 2009, 54 in November 2010, 64 in February 2011, 52 in November 2011, 54 in May 2014, 58 in August 2014, and 70, 63, and 58 in November 2015.  The examiner further indicated that prior to this creatinine was used to measure renal function.  The Veteran's first creatinine was 1.2 in 2000, then 1.3 in 2006, to the most recent creatinine of 1.3 in November 2015 thus indicating stability of his renal function since 2006.

Moreover, the Veteran has not had diastolic pressure readings of predominantly 100 or more or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The January 2016 VA hypertension examination revealed that while the Veteran was on blood pressure medication, the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  There were only three readings that showed diastolic over 100 in April 2002, March 2005 and May 2010.  All other readings were determined to be in the normal range or rare diastolic in the 1990's.  The examiner found the only blood pressure reading documented in the record prior to initiation of treatment was in April 2000 and was normal at 125/83.  The examiner further noted that in April 2002 the Veteran reported systolic blood pressure of 140 and 154, but no previous episodes of hypertension.  The evidence of record does not warrant a compensable rating for any portion of the appeal period.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7535.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the noncompensable rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any fluctuations in severity were not for a distinct period of time and not sufficient for a higher rating for the reasons discussed above.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the evidence does not present such an exceptional disability picture that the schedular criteria for renal dysfunction are inadequate.  His service-connected chronic kidney disease was measured primarily by laboratory testing.  The Veteran's signs and symptoms and their resulting impairment are contemplated by the Rating Schedule.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7535.

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Additionally, the Veteran has not argued and the record does not otherwise reflect that his service-connected chronic kidney disease, stage III, renders him unable to obtain or retain substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for chronic kidney disease, stage III, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


